Exhibit 10.11

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), made
between Alexandria Real Estate Equities, Inc. (the “Company”) and Dean Shigenaga
(“Employee”), amends and restates in its entirety the original Executive
Employment Agreement between the Company and Employee effective as of January 1,
2007 (the “2007 Agreement”).  This Agreement is effective retroactive to
January 1, 2007 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Employee is employed by the Company as its Chief Financial Officer
(“CFO”), having initially been party to an offer letter agreement dated
December 5, 2000 (the “Offer Letter”); and

 

WHEREAS, the Offer Letter was replaced by the 2007 Agreement effective
January 1, 2007, pursuant to which Employee was employed as a Senior Vice
President and the CFO; and

 

WHEREAS, the Company desires to continue to employ Employee as a Senior Vice
President and the CFO, and Employee is willing to continue such employment by
the Company, on the amended and restated terms and subject to the conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1.   POSITION; DUTIES; LOCATION.

 

Employee agrees to continue to be employed by and to continue to serve the
Company as a Senior Vice President and the CFO, and the Company agrees to employ
and retain Employee in such capacity.  In addition, Employee agrees to serve in
such capacities for the Company’s subsidiaries, and in such additional
capacities consistent with Employee’s current position as a senior executive of
the Company, as may be determined by the Board of Directors of the Company (the
“Board”).  Employee shall devote such of his business time, energy, and skill to
the affairs of the Company and its subsidiaries as shall be necessary to perform
the duties of such positions.  Notwithstanding the foregoing, and subject to any
written policies of the Company, nothing in this Agreement shall preclude
Employee from: (i) engaging in charitable and community affairs and
not-for-profit activities, so long as they are consistent with his duties and
responsibilities under this Agreement; (ii) managing his personal investments;
(iii) serving on the boards of directors of non-profit companies; and
(iv) serving on the boards of directors of other for-profit companies; provided,
however, that, prior to accepting a position on any such for-profit board of
directors, Employee shall obtain the approval of the Board (or, if applicable,
the appropriate committee thereof), which shall not be unreasonably withheld;
and provided, further, however, that Employee shall submit to the Board (or the
appropriate committee thereof) a list of

 

B-1

--------------------------------------------------------------------------------


 

any for-profit boards of directors on which Employee is serving as of the
Effective Date of this Agreement or thereafter.  Employee shall continue to
report to the Company’s Chief Executive Officer.  Employee shall be based in Los
Angeles, except for required travel on the Company’s business.

 

SECTION 2.   COMPENSATION AND OTHER BENEFITS.

 

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2.  Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.

 

2.1       Base Salary.  Subject to the terms and conditions set forth herein, as
of January 1, 2008, the Company agrees to pay Employee a base salary at the rate
of $290,000 per year, less standard payroll deductions and withholdings, payable
on the Company’s regular payroll schedule (the “Base Salary”).  Employee’s Base
Salary shall be reviewed no less frequently than on each anniversary of the
Effective Date by the Board (or such committee as may be appointed by the Board
for such purpose).  The Base Salary payable to Employee shall be increased on
each such anniversary date (and such other times as the Board or a committee of
the Board may deem appropriate) to an amount determined by the Board (or a
committee of the Board).  Each such new Base Salary shall become the base for
each successive annual increase; provided, however, that such increase, at a
minimum, shall be equal to the cumulative cost-of-living increment as reported
in the “Consumer Price Index, Los Angeles, California, All Items,” published by
the U.S. Department of Labor (using January 1, 2007 as the base date for
comparison).  Any increase in Base Salary or other compensation shall in no way
limit or reduce any other obligations of the Company hereunder and, once
established at an increased specified rate, Employee’s Base Salary shall not be
reduced unless Employee otherwise agrees in writing.

 

2.2       Bonus.  Employee shall be eligible to receive a bonus for each fiscal
year of the Company in an amount to be determined in the sole discretion of the
Board (or a committee of the Board) based upon its evaluation of Employee’s
performance and the performance of the Company during such year and such other
factors and conditions as the Board (or a committee of the Board) deems
relevant.  Any such bonus shall be payable within 185 days after the end of the
Company’s fiscal year to which such bonus relates (the “Bonus Year”); provided
that, in the event that Employee terminates employment with the Company for any
reason other than a termination by the Company for Cause, after the end of the
Bonus Year and prior to the date when such bonuses are paid by the Company to
senior executives, then Employee shall receive the same bonus that would have
been awarded to Employee in the absence of such termination and it shall be paid
to Employee at the same time that bonuses are paid by the Company to other
senior executives.

 

2.3       Restricted Stock; Options.  Employee shall be eligible for equity
awards from time to time as shall be determined by the Compensation Committee of
the Board (the “Compensation Committee”) in its sole discretion, and subject to
such vesting, exercisability,

 

B-2

--------------------------------------------------------------------------------


 

and other provisions as the Compensation Committee may determine in its
discretion, after reviewing the performance of both Employee and the Company. 
Any new equity awards, and any equity awards that Employee has already been
granted by the Company prior to the Execution Date of this Agreement (as defined
herein), shall be governed in all respects by the terms of the applicable stock
option or restricted stock agreements, grant notice and plan documents.  This
Agreement does not alter or affect any equity awards granted to Employee by the
Company prior to the Execution Date of this Agreement (whether in the form of
stock options or shares of restricted stock), except as specifically provided in
Sections 3.4(b), 3.5 and 3.7(b) hereof.

 

2.4       Vacation.  Employee shall be entitled to accrue and use paid vacation
in accordance with the terms of the Company’s vacation policy and practices.

 

2.5       Other Benefits.  Employee shall be eligible to participate in such of
the Company’s benefit and deferred compensation plans as may be made available
to executive officers of the Company, including, without limitation, the
Company’s stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans and supplementary executive retirement plans, if
any.  For purposes of establishing the length of service under any benefit plans
or programs of the Company, Employee’s employment with the Company shall be
deemed to have commenced on December 27, 2000.

 

2.6       Reimbursement for Expenses.  The Company shall reimburse Employee for
all reasonable out-of-pocket business expenses (including, but not limited to,
business entertainment expenses) incurred by Employee for the purpose of and in
connection with the performance of his services pursuant to this Agreement. 
Employee shall be entitled to such reimbursement upon the presentation by
Employee to the Company of vouchers or other statements itemizing such expenses
in reasonable detail consistent with the Company’s policies.  In addition,
Employee shall be entitled to reimbursement for: (i) dues and membership fees in
professional organizations and industry associations in which Employee is
currently a member or becomes a member; and (ii) appropriate industry seminars
and mandatory continuing education.  The amount of expenses eligible for
reimbursement pursuant to this Section 2.6 during a calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year.  Without extending the time of payment that would apply in the absence of
this sentence, the Company shall reimburse Employee for any expense eligible for
reimbursement pursuant to this Section 2.6 on or before the end of the calendar
year following the calendar year in which the expense was incurred.  The Company
shall pay Employee for all reasonable attorney’s fees, disbursements and costs
incurred by Employee in connection with the negotiation, preparation and
execution of this Agreement, within 15 days following presentation of invoices
which have been paid.

 

SECTION 3.   TERMINATION; SEVERANCE.

 

3.1       Termination.  Employee is employed at-will, meaning that either the

 

B-3

--------------------------------------------------------------------------------


 

Company or Employee may terminate Employee’s employment at any time, with or
without Cause, subject to the terms and conditions set forth herein.

 

3.2       Compensation and Benefits Upon Termination. Upon the termination of
Employee’s employment for any reason, the Company shall pay Employee all of
Employee’s accrued and unused vacation and unpaid Base Salary earned through
Employee’s last day of employment (the “Separation Date”).

 

3.3       Termination For Cause.  The Company shall be entitled to terminate
this Agreement for Cause (as defined herein) immediately upon written notice to
Employee, which notice shall specify the reason for and the effective date of
such termination.  In that event, the Company shall pay Employee the
compensation set forth in Section 3.2 of this Agreement, and Employee shall not
be entitled to any further compensation from the Company, including severance
benefits.

 

3.4       Termination Without Cause.  The Company shall be entitled to terminate
Employee’s employment without Cause (as defined herein) immediately upon written
notice to Employee.  In that event, Employee shall receive the following
severance benefits:

 

(a)        Salary Continuation.  The Company shall pay Employee severance in an
amount equal to one (1) year of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9.  The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of his continuing obligations to the Company (including, but not limited to, any
continuing obligations under this Agreement or the Proprietary Information
Agreement (as defined in Section 4)).

 

(b)        Accelerated Vesting.  The Company shall accelerate the vesting of any
equity awards previously granted to Employee by the Company (whether in the form
of stock options or shares of restricted stock) such that the shares that would
have vested in the one (1) year period following the Separation Date, had
Employee’s employment not been terminated, shall be deemed vested as of the
Separation Date; provided, however, that if Employee’s employment is terminated
without Cause following a Change in Control (as defined herein), the Company
shall accelerate the vesting of any equity awards previously granted to Employee
by the Company such that all of the unvested shares shall be deemed vested as of
the Separation Date.

 

(c)        Bonus.  The Company shall pay Employee a bonus for the year in which
the Separation Date occurs in the amount that Employee earned for the previous
year, if any.

 

(d)        Restricted Stock Grants.  The Company shall grant to Employee, fully
vested, the pro rata amount of:  (1) any annual performance-based grants of
restricted stock that may have been determined by the Compensation Committee for
the Company’s fiscal year prior to the fiscal year in which the Separation Date
occurs but which have not yet been made to Employee as of the Separation Date;
or (2) in the event that such annual performance-based

 

B-4

--------------------------------------------------------------------------------


 

grants have not yet been determined for the Company’s fiscal year prior to the
fiscal year in which the Separation Date occurs, the average of the amounts of
any such grants that Employee received during the preceding two fiscal years. 
In either event, the proration shall be based on the number of months of
completed service during the fiscal year of termination divided by twelve (12).

 

3.5       Termination Upon Death or Disability.  The Agreement shall terminate
immediately upon Employee’s death or Disability (as defined herein).  In that
event, the Company shall provide Employee with the compensation set forth in
Section 3.2 of this Agreement, as well as the severance benefits set forth in
Sections 3.4(a) and (b); provided that the full acceleration of vesting provided
for a termination without Cause following a Change in Control shall not apply in
the event of a termination for death or Disability.

 

3.6       Resignation.  Employee shall be entitled to resign at any time upon
written notice to the Company thirty (30) days prior to the effective date of
such resignation, which shall be specified in Employee’s notice of resignation. 
Unless Employee’s resignation is for Good Reason following a Change in Control,
upon Employee’s resignation, the Company shall pay Employee the compensation set
forth in Section 3.2 of this Agreement, and Employee shall not be entitled to
any further compensation from the Company, including severance benefits.

 

3.7       Resignation For Good Reason Following A Change In Control.  Employee
shall be entitled to terminate this Agreement for Good Reason following a Change
in Control.  In that event, Employee shall receive the following severance
benefits:

 

(a)        Salary Continuation.  The Company shall pay Employee severance in an
amount equal to one (1) year of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9.  The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of his continuing obligations to the Company (including, but not limited to, any
continuing obligations under this Agreement or the Proprietary Information
Agreement).

 

(b)        Accelerated Vesting.  The Company shall accelerate the vesting of any
equity awards previously granted to Employee by the Company (whether in the form
of stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date.

 

(c)        Bonus.  The Company shall pay Employee a bonus for the year in which
the Separation Date occurs in the amount that Employee earned for the previous
year, if any.

 

(d)        Restricted Stock Grants.  The Company shall grant to Employee, fully
vested, the pro rata amount of:  (1) any annual performance-based grants of
restricted stock that may have been determined by the Compensation Committee for
the Company’s fiscal year prior to the fiscal year in which the Separation Date
occurs but which have not yet been made to

 

B-5

--------------------------------------------------------------------------------


 

Employee as of the Separation Date; or (2) in the event that such annual
performance-based grants have not yet been determined for the Company’s fiscal
year prior to the fiscal year in which the Separation Date occurs, the average
of the amounts of any such grants that Employee received during the preceding
two fiscal years.  In either event, the proration shall be based on the number
of months of completed service during the fiscal year of termination divided by
twelve (12).

 

3.8       Release.  As a condition to receipt of any severance benefits under
this Agreement, Employee shall be required to provide the Company with an
effective general release of any and all known and unknown claims against the
Company and other specifically identified released parties, substantially in the
form attached hereto as Exhibit A (the “Release”) within the applicable time
period set forth in the specific form of Release provided to Employee by the
Company, but in no event more than sixty (60) days following the Separation
Date.

 

3.9       Payment of Severance Benefits; Section 409A.  In the event that
Employee is entitled to any severance benefits pursuant to Section 3.4, 3.5 or
3.7 of this Agreement (other than any accelerated vesting under Section 3.4(b),
3.5 or 3.7(b)), such severance benefits shall be payable as follows: (1) any
payment of Base Salary pursuant to Section 3.4(a), 3.5, or 3.7(a) shall be made
in the form of substantially equal installments for a period of one (1) year
following the Separation Date, provided that any payments delayed pending the
effectiveness of the Release shall be paid in arrears no later than ten
(10) days after such effective date; (2) any payment of bonus pursuant to
Section 3.4(c) or 3.7(c) shall be made in the form of a lump sum within ten
(10) days following the effective date of the Release; and (3) any restricted
stock grants pursuant to Section 3.4(d) or 3.7(d) shall be made in full within
thirty (30) days following the effective date of the Release; the parties being
in agreement that none of the foregoing is “deferred compensation” under
Section 409A (as defined below), except for amounts under the foregoing clause
(1) that are payable and paid more than two and one-half (2 ½) months following
the end of the calendar year in which Employee’s Separation from Service (as
defined below) occurs; provided, however, that:

 

(a)        payment of such amounts and any other amounts or benefits provided
under this Agreement in connection with Employee’s termination of employment
that constitute “deferred compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from
service” (as such term is defined in Treasury Regulations
Section 1.409A-1(h) (“Separation From Service”)), unless the Company reasonably
determines that such amounts and benefits may be provided to Employee without
causing Employee to incur the adverse personal tax consequences under
Section 409A; and

 

(b)        it is intended that (i) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such installment is
hereby designated as separate for such purpose), and (ii) all payments of any
such amounts or benefits satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under

 

B-6

--------------------------------------------------------------------------------


 

Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii).  However,
if any such amounts or benefits constitute “deferred compensation” under
Section 409A and Employee is a “specified employee” of the Company, as such term
is defined in Section 409A(a)(2)(B)(i), then, solely to the extent necessary to
avoid the imposition of the adverse personal tax consequences under
Section 409A, the timing of such benefit payments shall be delayed as follows,
provided that the Release has become effective in accordance with its terms: on
the earlier to occur of (a) the date that is six (6) months and one (1) day
after Employee’s Separation From Service and (b) the date of Employee’s death
(such applicable date, the “Delayed Initial Payment Date”), the Company shall
(1) pay Employee a lump sum amount equal to the sum of the benefit payments that
Employee would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the benefits had not been delayed pursuant
to this Section 3.9(b) and (2) commence paying the balance, if any, of the
benefits in accordance with the applicable payment schedule.

 

3.10                    Definitions.  For purposes of this Agreement, the
following definitions shall apply:

 

(a)                              Disability.  The term “Disability” shall mean a
physical or mental disability that renders Employee unable to perform one or
more of the essential functions of his job, as determined by the Board, for a
period of 180 days during any 365 day period.

 

(b)                              Cause.  For purposes of this Agreement, “Cause”
shall mean: (1) Employee’s conviction of any felony involving moral turpitude,
fraud or dishonesty; (2) Employee’s persistent unsatisfactory performance of job
duties; or (3) Employee’s material violation or breach of any Company policy or
statutory, fiduciary, or contractual duty to the Company, provided that the
Company shall provide notice to Employee describing the nature of such Cause and
Employee shall thereafter have fifteen (15) days to cure.  In order to terminate
this Agreement for Cause, the Company must provide written notice to Employee of
the occurrence of one or more of the foregoing circumstances within ninety (90)
days following the initial occurrence of the circumstance; provided, however,
that if the circumstance is part of an ongoing or series of actions or behavior
that the Company considers to be Cause, the Company shall be entitled to provide
such written notice to Employee within ninety (90) days following any occurrence
of such action or behavior.

 

(c)                               Good Reason Following A Change In Control. 
Following a Change in Control, “Good Reason” shall mean, without Employee’s
express written consent, the occurrence of any of the following circumstances:
(1) the assignment to Employee of any duties materially inconsistent with the
position in the Company that Employee held immediately prior to the Change in
Control, or a materially adverse alteration in the nature or status of
Employee’s responsibilities from those in effect immediately prior to the Change
in Control; (2) a material reduction by the Company in Employee’s Base Salary as
in effect on the date hereof or as the same may be increased from time to time;
(3) the relocation of Employee’s offices to a location outside the greater Los
Angeles metropolitan area (or, if different, the metropolitan area in which such
offices are located immediately prior to the Change in Control), or requiring
Employee to travel on Company business to an extent materially greater than
Employee’s business travel obligations immediately prior to the Change in
Control; (4) the failure by the Company to pay

 

B-7

--------------------------------------------------------------------------------


 

Employee any material portion of his current compensation except pursuant to an
across-the-board compensation deferral similarly affecting all the employees of
the Company and all the employees of any entity whose actions resulted in a
Change in Control, or to pay Employee any material portion of an installment of
deferred compensation under any deferred compensation program of the Company, in
each case within seven (7) days of the date such compensation is due; (5) the
failure by the Company to continue in effect any compensation plan in which
Employee participates immediately prior to the Change in Control which is
material to Employee’s total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Employee’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of participation relative to other participants, as existed at the
time of the Change in Control; (6) a material reduction in the benefits provided
to Employee under any of the Company’s directors and officers liability
insurance, life insurance, medical, health and accident, or disability plans in
which Employee was participating at the time of the Change in Control, or the
failure by the Company to provide Employee with substantially the same number of
paid vacation days to which he is entitled in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control; or
(7) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement.  In order to terminate
this Agreement for Good Reason, Employee must provide written notice to the
Company of the occurrence of one or more of the foregoing circumstances within
ninety (90) days following the initial occurrence of the circumstance; provided,
however, that the Company shall not be required to provide any benefits under
Section 3.7 if it is able to remedy and does remedy such circumstance within a
period of thirty (30) days following such notice.

 

(d)                              Change in Control.  A “Change in Control” shall
be deemed to have occurred if:

 

(i)                                  any Person (as such term is used in section
3(a)(9) of the Securities Exchange Act of 1934, as amended from time to time
(the “Exchange Act”), as modified and used in sections 13(d) and 14(d) thereof,
except that such term shall not include (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a Company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) becomes the Beneficial Owner, as such term is defined in
Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(ii)                              the following individuals cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent

 

B-8

--------------------------------------------------------------------------------


 

solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 

(iii)                          there is consummated a merger or consolidation of
the Company with any other Company, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least seventy-five
percent (75%) of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(iv)                          the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least seventy-five
(75%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

3.11                    No Offset.  Employee shall not be required to mitigate
damages under this Agreement by seeking other comparable employment or
otherwise, nor shall Employee’s entitlement to any severance benefit hereunder
be offset by any earned income Employee may receive from employment or
consulting with a third party after his employment with the Company.

 

SECTION 4.          PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

 

Employee shall be required to continue compliance with his obligations under the
Employee Proprietary Information and Inventions Agreement with the Company that
Employee executed on December 10, 2000 (the “Proprietary Information
Agreement”), a copy of which is attached as Exhibit B.

 

SECTION 5.          COMPANY POLICIES.

 

Employee shall be required to continue compliance with the Company’s employee

 

B-9

--------------------------------------------------------------------------------


 

policies and procedures established by the Company from time to time.

 


SECTION 6.  ASSIGNABILITY.


 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns.  The Company may assign its rights or delegate its
duties under this Agreement at any time and from time to time.  However, the
parties acknowledge that the availability of Employee to perform services and
the covenants provided by Employee hereunder are personal to Employee and have
been a material consideration for the Company to enter into this Agreement. 
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

 


SECTION 7.  NOTICES.


 

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:

 

If to the Company:

Alexandria Real Estate Equities, Inc.

 

385 E. Colorado Boulevard

 

Suite 299

 

Pasadena, CA  91101

 

Phone:  (626) 578 0777

 

 

If to Employee:

Dean Shigenaga

 

c/o Alexandria Real Estate Equities, Inc.

 

385 East Colorado Boulevard, Suite 299

 

Pasadena, CA 91101

 

 

 

With a copy to:

 

 

 

White & Case LLP

 

1155 Avenue of the Americas

 

New York, New York 10036

 

Attention: Andrew L. Oringer, Esq.

 

Phone: (212) 819 8561

 

Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 

B-10

--------------------------------------------------------------------------------


 


SECTION 8.  ARBITRATION.


 

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, including but not limited to statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS under the then applicable JAMS rules. By agreeing to this
arbitration procedure, both Employee and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding. 
The arbitrator shall:  (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award. 
The arbitrator shall be authorized to award any or all remedies that Employee or
the Company would be entitled to seek in a court of law.  The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law.  Nothing in this
Agreement is intended to prevent either Employee or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 


SECTION 9.  MISCELLANEOUS.


 

9.1                            Entire Agreement.  This Agreement, including its
exhibits, contains the full, complete, and exclusive embodiment of the entire
agreement of the parties with regard to the subject matter hereof and supersedes
all prior communications, representations, or agreements, oral or written,
including but not limited to the Offer Letter and the 2007 Agreement, and all
negotiations and communications between the parties relating to this Agreement. 
Employee has not entered into this Agreement in reliance on any representations,
written or oral, other than those contained herein.  Any ambiguity in this
document shall not be construed against either party as the drafter.

 

9.2                            Amendment.  This Agreement may not be amended or
modified except by an instrument in writing duly executed by Employee and the
Company’s Chief Executive Officer.

 

9.3                            Applicable Law; Choice of Forum.  This Agreement
has been made and executed under, and will be construed and interpreted in
accordance with, the laws of the State of California, without regard to conflict
of laws principles.

 

9.4                            Provisions Severable.  Every provision of this
Agreement is intended to be severable from every other provision of this
Agreement.  If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in whole or in part, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement; and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein except to the extent that such
provision may be construed and modified so as to render it

 

B-11

--------------------------------------------------------------------------------


 

valid, lawful, and enforceable in a manner consistent with the intent of the
parties to the extent compatible with the applicable law as it shall then
appear.

 

9.5                            Non-Waiver of Rights and Breaches.  Any waiver by
a party of any breach of any provision of this Agreement will not be deemed to
be a waiver of any subsequent breach of that provision, or of any breach of any
other provision of this Agreement.  No failure or delay in exercising any right,
power, or privilege granted to a party under any provision of this Agreement
will be deemed a waiver of that or any other right, power or privilege.  No
single or partial exercise of any right, power or privilege granted to a party
under any provision of this Agreement will preclude any other or further
exercise of that or any other right, power or privilege.

 

9.6                            Headings.  The headings of the Sections and
Paragraphs of this Agreement are inserted for ease of reference only, and will
have no effect in the construction or interpretation of this Agreement.

 

9.7                            Counterparts.  This Agreement and any amendment
or supplement to this Agreement may be executed in two or more counterparts,
each of which will constitute an original but all of which will together
constitute a single instrument.  Transmission by facsimile or .pdf of an
executed counterpart signature page hereof by a party hereto shall constitute
due execution and delivery of this Agreement by such party.

 

9.8                            Indemnification.  In addition to any rights to
indemnification to which Employee may be entitled under the Company’s Charter
and By-Laws, the Company shall indemnify Employee at all times during and after
Employee’s employment to the maximum extent permitted under Section 2-418 of the
General Corporation Law of the State of Maryland or any successor provision
thereof and any other applicable state law, and shall pay Employee’s expenses in
defending any civil or criminal action, suit, or proceeding in advance of the
final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Executive Employment Agreement to be duly executed on December 31, 2008 (the
“Execution Date”), effective as of the Effective Date.

 

ALEXANDRIA REAL ESTATE EQUITIES,
INC.                                                DEAN SHIGENAGA

 

 

By:

 /s/ Joel S. Marcus

 

/s/ Dean A. Shigenaga

Joel S. Marcus

 

 

Chief Executive Officer

 

 

 

B-12

--------------------------------------------------------------------------------